Title: From George Washington to Bushrod Washington, 10 January 1798
From: Washington, George
To: Washington, Bushrod

 

My dear Bushrod,
Mount Vernon 10th Jany 1798

When you send me the Auditors Account of the taxes due on my land in Kanhawa County, be so good as to forward, at the same time, Genel Lee’s Deed of conveyance to me, of two tracts of land in the State of Kentucky, one for two, and other 3000 acres. They were, I believe, included in one Deed of Bargain and Sale, and recorded in the General Court Office. It is the original Deed I ask for.
We are all well, and send best wishes to you, and yours. I am your sincere friend and Affectionate Uncle

Go: Washington

